 In -the Matter of WIRE MACHINERY CORPORATIONOF AMERICA,INC.andLOCAL B-90, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,A. F. OF IL.Case No. R-5420.-Decided June 11, 1943,Mr. Arthur J. Roetting,of New Haven, Conn., for the Company.Mr. Joseph T. Rourke,of New Haven, Conn., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE'Upon petition duly filed by Local B-90, International Brotherhoodof ElectricalWorkers, A. ,F. of L., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre=sentation of employees of Wire Machinery Corporation of America,Inc.,New Haven, Connecticut, herein' called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before John W. Coddaire, Jr., Trial Examiner. Saidhearing\ was held at New Haven, Connecticut,, on May 25, 1943. TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues: The Trial Examiner'srulingS,made at the hearing are free from .prejudicial error and, arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWire Machinery Corporation of America, Inc., a Connecticut' cor-poration, with its place of business located in New Haven, Connecticut,is engaged in the manufacture of wire striding and cabling machin-ery. _ It purchases annually raw materials valued in excess of $50,000,nearly' all of which are shipped to the Company from points outsidethe State of Connecticut. Its annual sales are in excess of $100,000; of50 N. L. R. B, No. 70.445 446'DEiOiISIONS OF NATIONAL LABOR. RE ATIONIS' BOARDwhich approximately 90 percent is shipped to points outside the Stateof Connecticut.The Company admits that it is engaged incommercewithin the meaning of the National Labor.Relations Act.II.THE ORGANIZATION INVOLVEDLocal B-90, International Brotherhood of Electrical Workers, is "alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about April 30, 1943, the Union requested that it be recog-nized as the exclusive bargaining representative of the Company?s-employees.The Company refused to grant such recognition until,there had been a determination and certification by the Board.A statement of the Regional Director, introduced into evidence atof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7)' of the Act.IV. THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that allproduction and maintenance employees of the Company, includinglead men,2 but excluding the plant superintendent, office and' clericalemployees, chief, engineer, mechanical design engineer and theassist-ants inthe engineering department, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of 'Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret- ballot among the em-ployees in the appropriate unit who were employed during the pay-3The Regional Director reported that the Union submitted 35 designation cards,bearingapparently genuine original signatures and containing names of persons appearing uponthe Company's pay roll of May 10, 1943.This pay roll contains 63 names in the appro-priate unit.'The lead men are regular production employees who have no right to hire or discharge.The only,control they exercise is over the work of,apprentices who, as soon as they finishthe work laid out for them are directed by the lead men to their next jobThe lead menreceive no higher pay than other workmen and the same overtime pay. They receive nogreater benefits than any of the workmen. WIRE MACHINERY CORPORATION OF AMERICA, INC.447rollperiod immediately preceding the date of our Direction ' ofElection, subject to the limitations and additions set forth, therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, -as amended, itis herebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Wire MachineryCorporation of America, Inc., New Haven, Connecticut,an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under ,thedirection and supervision ' of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-tionsBoard, and subject to Article III, Section 10, of saidRules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, includingemployeeswho did not work during said pay-roll period because they were inor on vacation or temporarily laid off, and includingemployees in thearmedforces of the United States who present themselvesin personat the polls, but excluding those employees who have since quit orbeen discharged for-cause, to determine whether or not they desireto be.represented by Local B-90, International Brotherhoodof Elec-tricalWorkers, affiliated with the American Federation of Labor, forthe purposes of collective bargaining.